Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The specification does not provide any definition or a process of “crystal fabrication process”

    PNG
    media_image1.png
    796
    955
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-2, 4, 6, 8, 12, 14, 16, and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 12 of co-pending Application No. 16/524610 in view of High (U.S. Pub 2018/0183606 A1)
This is a provisional nonstatutory double patenting rejection.
Application: 16/524620
Application: 16/524610
Claim 1
A method, comprising:


accessing a distributed ledger comprising an instruction set;
tokenizing the instruction set; 

in response to the instruction set access request, providing a provable access to the instruction set. 

A transaction-enabling system comprising a controller, wherein the controller is configured to: 
access a distributed ledger comprising an instruction set;
tokenize the instruction set; 

in response to the instruction set access request, provide a provable access to the instruction set. 

2. The system of claim 1, wherein the instruction set comprises an instruction set for a coating process
4. The method of claim 1, wherein the instruction set comprises an instruction set for a 3D printing process. 
3. The system of claim 1, wherein the instruction set comprises an instruction set for a 3D printer operation. 
6. The method of claim 1, wherein the instruction set comprises an instruction set for a semiconductor fabrication process. 
4. The system of claim 1, wherein the instruction set comprises an instruction set for a semiconductor fabrication process. 
8. The method of claim 1, wherein the instruction set comprises a field programmable gate array (FPGA) instruction set. 
5. The system of claim 1, wherein the instruction set comprises a field programmable gate array (FPGA) instruction set. 
12. The method of claim 1, wherein the instruction set comprises an instruction set for a polymer production process. 
7. The system of claim 1, wherein the instruction set comprises a polymer production instruction set. 

8. The system of claim 1, wherein the instruction set comprises a chemical synthesis instruction set. 
16. The method of claim 1, wherein the instruction set comprises an instruction set for a biological production process
9. The system of claim 1, wherein the instruction set comprises a biological production instruction set. 
18. The method of claim 1, wherein the instruction set comprises an instruction set for a crystal fabrication process. 
10. The system of claim 1, wherein the instruction set comprises an instruction set for a crystal fabrication system. 
Claim 1
A method, comprising:


accessing a distributed ledger comprising an instruction set;


tokenizing the instruction set; 
interpreting an instruction set access request; and 
in response to the instruction set access request, providing a provable access to the instruction set. 
12. A transaction-enabling system comprising a controller, wherein the controller is configured to: 

access a distributed ledger comprising an instruction set, wherein the distributed ledger comprises a smart wrapper for the instruction set; 
tokenize the instruction set; 
interpret an instruction set access request; and 
in response to the instruction set access request, provide a provable access to the instruction set. 


High discloses a system (fig. 1) a) to allow user to request for computer readable instruction (e.g., software code, instructions) stored in blockchain/distributed ledger , b) authenticate user request, c) to download the request instruction set
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate system fig. 1 as disclosed by High into  ‘620 to allow the method is implemented on the system to perform steps as described.



Claim 1, 2, 4, 6, 16, and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 9, and 10-15 of co-pending Application No. 16/457896 in view of High (U.S. Pub 2018/0183606 A1)
Application: 16/524620
Application: 16/457896
1 A method, comprising:


accessing a distributed ledger comprising an instruction set;
tokenizing the instruction set; 
interpreting an instruction set access request; and 


access a distributed ledger comprising executable algorithmic logic;
tokenize the executable algorithmic logic; interpret an access request for the executable algorithmic logic; and


accessing a distributed ledger comprising an instruction set;
tokenizing the instruction set; 

interpreting an instruction set access request; and 
in response to the instruction set access request, providing a provable access to the instruction set. 
5. A method, comprising: 
accessing a distributed ledger comprising executable algorithmic logic;
tokenizing the executable algorithmic logic; 
interpreting an access request for the executable algorithmic logic; and 
in response to the access request, providing a provable access to the executable algorithmic logic. 
1 A method, comprising:


accessing a distributed ledger comprising an instruction set;
tokenizing the instruction set; 

interpreting an instruction set access request; and 


access a distributed ledger comprising an instruction set for a process;
tokenize the instruction set;

interpret an access request for the instruction set; and 


10. The system of claim 9, wherein the process comprises a semiconductor fabrication process. 
4. The method of claim 1, wherein the instruction set comprises an instruction set for a 3D printing process. 
11. The system of claim 9, wherein the process comprises a 3D printing process. 
2. The method of claim 1, wherein the instruction set comprises an instruction set for a coating process. 
12. The system of claim 9, wherein the process comprises a coating process. 
12. The method of claim 1, wherein the instruction set comprises an instruction set for a polymer production process. 
13. The system of claim 9, wherein the process comprises a polymer production process. 
18. The method of claim 1, wherein the instruction set comprises an instruction set for a crystal fabrication process. 
14. The system of claim 9, wherein the process comprises a crystal fabrication process
1 A method, comprising:



tokenizing the instruction set; 
interpreting an instruction set access request; and 
in response to the instruction set access request, providing a provable access to the instruction set. 


tokenize the executable algorithmic logic; interpret an access request for the executable algorithmic logic; and a means to provide a provable access to the executable algorithmic logic. 


High discloses a system (fig. 1) a) to allow user to request for instruction set/computer readable instruction / executable algorithmic logic (e.g., software code, instructions) stored in blockchain/distributed ledger , b) authenticate user request, c) to download the request instruction set
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate system fig. 1 as disclosed by High into  ‘620 to allow the method is implemented on the system to perform steps as described.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4, 6, 10, 12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High (U.S. Pub 2018/0183606 A1)
Claim 1
High discloses a method, comprising:
accessing a distributed ledger comprising an instruction set ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the computer security system comprises a blockchain that includes computer readable information (e.g., software code, logic , instructions). The encryption module 131 accesses the computer readable information to hash and encrypt the computer readable information>)
tokenizing the instruction set ([0030], line 1-6, “... Embodiments of the encryption module 131 may include one or more components of hardware and/or software program code for generating a public key associated with a computer readable information, hashing the computer readable information, and encrypting the hashed computer readable information using the private key...”) ;
interpreting an instruction set access request ([0034], line 7-10, “... A user computer 112... may transmit a request... to download computer readable information...” [0034], line 16-22, “... The request from the user computer 112 may be seeking a download of the computer readable information based on a purchase for the computer readable information, an automatic update to an existing licensed software application, and the like, the transaction and/or details of which may be stored on an authentication database 113...”); and 
in response to the instruction set access request, providing a provable access to the instruction set ([0034], line 38-41, “... As part of an authenticating step of determining whether the user computer 112 is authorized or permitted to download the software update, the authentication module 132, in response to receiving the request, may access authentication database 113 to verify that indeed the user computer 112 is an authorized machine (e.g. holds a valid, license to the software application)...” <examiner note: the user computer which makes the request is verified and authorized to access the computer readable information>)
Claim 2
Claim 1 is included, however, High discloses wherein the instruction set comprises an instruction set for a coating process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a semiconductor fabrication process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)

    PNG
    media_image2.png
    690
    930
    media_image2.png
    Greyscale

Claim 4
Claim 1 is included, High discloses wherein the instruction set comprises an instruction set for a 3D printing process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for 3D printing process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>) 

Claim 1 is included, High discloses wherein the instruction set comprises an instruction set for a semiconductor fabrication process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a semiconductor fabrication process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
Claim 10
Claim 1 is included, High discloses wherein the instruction set comprises an instruction set for a food preparation process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a food preparation process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
Claim 12
wherein the instruction set comprises an instruction set for a polymer production process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a polymer production process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
Claim 14
Claim 1 is included, High discloses wherein the instruction set comprises an instruction set for a chemical synthesis process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a chemical synthesis process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
Claim 16
wherein the instruction set comprises an instruction set for a biological production process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a biological production process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
Claim 18
Claim 1 is included, High discloses wherein the instruction set comprises an instruction set for a crystal fabrication process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a crystal fabrication process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
 Claim 20
further comprising interpreting an execution operation of the instruction set, and recording a transaction on the distributed ledger in response to the execution operation ([0033], line 10-20, “... Furthermore, a new transaction may be generated on the blockchain to show that the user computing device 112 downloaded the computer readable information.... The computing system 120 can treat the hashed computer readable information as one cryptocurrency unit, and when the hashed computer readable information is decrypted and/or downloaded and stored on the user computer 112, the lone cryptocurrency unit is spent...” <examiner note: when the computer readable information is downloaded and decrypted, a new transaction is created on the blockchain to prevent additional download without verification>)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over High (U.S. Pub 2018/0183606 A1), as applied to claim 1, and further in view of Narasimhan (U.S. Pub 2019/0147174 A1)
Claim 4
wherein the instruction set comprises an instruction set for a 3D printing process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a semiconductor fabrication process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>) 
	Narasimhan also discloses wherein the instruction set comprises an instruction set for a 3D printing process ([0029], line 1-20, “... The single private communication network 301 (e.g., blockchain network, permissioned blockchain network..., etc.) may connect all entities 309-312 in the entire supply chain for tracking and managing additive manufacturing... The smart contract facility 314 may facilitate to register designers, vendors and printers, establish agreements, and track print transactions...” <examiner note: smart contract 314 comprises instructions for registering designers, vendors and printers, establishing agreements, and tracking print transactions of additive manufacturing (i.e., 3D printing process)>)
Claim 5
Claim 4 is included, Narasimhan discloses further comprising providing commands to a production tool of the 3D printing process in response to the instruction set access request ([0045], line 7-11, “... Upon registration, at step 506, printing vendor may search and select an available design file for additive manufacturing. At step 507, the printing vendor may then initiate an agreement with the registered product designer for consuming the design file...” [0040], line 6-8, “... formalizing a digital contract between a registered product owner and a registered additive manufacturing vendor...” [0024], line 15-17, “... After obtaining copy of STL files, the additive manufacturing vendor 202 may then produce the product based on the design file at block 208...” <examiner note: an STL is requested for a 3D printing process. For example, and ASCII STL files begins with a command solid name and follow by a number of triangles facet normal ni nj nk outer loop vertex v1x v1y v1z vertex v2x v2y v2z vertex v3x v3y v3z endloop endfacet>) and recording a transaction on the distributed ledger in response to the providing commands to the production tool ([0040], line 6-21, “... the control logic 400 may include the step of formalizing a digital contract between a registered product owner and a registered additive manufacturing vendor at step 401... The control logic 400 may further include the steps of providing an access to the design file... and recording a print transaction data received from each of the plurality of registered additive manufacturing printers at step 403...” [0042], line 1-5, “... Further, in some embodiments, registering the plurality of entities may include creating a blockchain network comprising a plurality of nodes, and a single shared ledger for the plurality of nodes for storing a plurality of transactions with respect to the design file and the digital contract...” <examiner note: a print transaction data tracked by the digital contract is recorded on the blockchain network>) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate smart/digital  contract facility 314 (i.e., control logic 400) as disclosed by Narasimhan into High to monitor, track, and manage the distribution/sharing the 3d model file to consumers. By incorporating Narasimhan into High, 3D printing model files are accessed by registered 3D printers and print transaction events including a quantity products manufactured by the registered 3d printer are recorded to blockchain to terminate the access to the 3D design file when the contract is violated. 

Claim 2-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over High (U.S. Pub 2018/0183606 A1), as applied to claim 1, and further in view of Schmeling (U.S. Pub 2018/0096175 A1)
Claim 2
Claim 1 is included, however, High discloses wherein the instruction set comprises an instruction set for a coating process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a coating process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
Schmeling also discloses wherein the instruction set comprises an instruction set for a coating process ([0090], line 13-14, “... The designer(s) 302(1) may create data file(s) appropriate for input to 3D printer(s) and/or other manufacturing equipment...” [0091], line 1-3, “... Any or all of the operations (A)-(M) and other operations described with reference to FIG. 3 may be recorded in the distributed ledger 314...” [0042], line 1-11, “... Designers are responsible for creating and uploading digital design files...These digital design files may... include printer settings (though final printer settings may need additional input from printer manufacturers, printer operators, customers, or the like), material specifications, surface finishes, manufacturing specifications (e.g., manufacturing processes, machines to be used to manufacture, required tolerances, etc.), or the like...” <examiner note: the digital data files created by designer include settings, manufacturing specifications/processes, surface finishes or coating process>) Claim 3
Claim 2 is included, Schmeling discloses further comprising providing commands to a production tool of the coating process in response to the instruction set access request ([0081], line 1-3, “... At operation (C), the customer 302(2) logs on or otherwise accesses the platform 304 and places an order for a quantity of an item corresponding to the item model 310...” [0098], line 9-11, “... Once an order is placed, the matching module 414 also matches an order request to a production machine (e.g., 3D printer or other manufacturing equipment)...” [0100], line 1-3, “... Once an order is placed, the scheduling module 418 may transmit instructions and/or files to one or more manufacturers...”  [0042], line 1-11, “... Designers are responsible for creating and uploading digital design files...These digital design files may... include printer settings (though final printer settings may need additional input from printer manufacturers, printer operators, customers, or the like), material specifications, surface finishes, manufacturing specifications (e.g., manufacturing processes, machines to be used to manufacture, required tolerances, etc.), or the like...” [0087], line 9-12, “... the printer owner 302(3) is capable of not only printing the item, but also finishing the item (e.g., removing support structures, sanding, polishing, machining, etc.), post processing the item (e.g., priming, painting, plating, powder coating, heat treating, etc.),...” <examiner note: customer makes an order to request a number of items. Once the order is placed. digital files including settings and manufacture process (i.e., commands, instructions) for surface finishes process are transferred to the 3D printers that are capable perform surface finishing or coating process>) and recording a transaction on the distributed ledger in response to the providing commands to the production tool [0091], line 1-3, “... Any or all of the operations (A)-(M) and other operations described with reference to FIG. 3 may be recorded in the distributed ledger 314...”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include manufacturing specifications/processes for surface finishing/coating including in digital files as input to 3D printers that are capable perform coating process as disclosed by Schmeling into High so that when customers browse search for designs and place orders for producing items in accordance with design, the design files including manufacturing processes, surface finishing process are sent to 3D printer for manufacturing and coating items.
Claim 10
Claim 1 is included, High discloses wherein the instruction set comprises an instruction set for a food preparation process ([0018], line 11-14, “... computer security system 100 may use the blockchain to ensure that no malicious or unknown changes to the computer readable information...” [0023], line 7-9, “... the computer readable information may be machine readable information, software code and logic, data, instructions...” [0030], line 14-16, “... In response to receiving the computer readable information...” <examiner note: the phrase for a food preparation process is interpreted as intended use. There for High meets the limitation because the instruction set/computer readable information comprises an instruction set /software code, logic, instruction>)
Claim 11
Claim 10 is included, Schmeling discloses further comprising providing commands to a production tool of the food preparation process in response to the instruction set access request and recording a transaction on the distributed ledger in response to the providing commands to the production tool ([0053] By creating packaging through additive manufacturing, a unique opportunity exists to capture real-time information about the package and its contents utilizing blockchain technology... This level of control, verification, and detailed information can be applied to a broad range of industries, including retail packaging, consumer products, consumer electronics, domestic and international shipping and freight, pharmaceuticals, medical devices, food and beverage, and military and defense applications, to name just a few...”)




Allowable Subject Matter
Claims 7, 9, 13, 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome double patenting.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, High, Schmeling, and Narasimhan do not show, suggest, or teach the features recited in claims 7-9, 13-15, 17, and 19.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167